Case: 10-30247 Document: 00511318249 Page: 1 Date Filed: 12/10/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         December 10, 2010

                                       No. 10-30247                         Lyle W. Cayce
                                                                                 Clerk

TECTRANS, INCORPORATED; YELLOW CAB OF GREATER ORANGE
COUNTY,

                                                   Plaintiffs-Appellees
v.

NEW ORLEANS AVIATION BOARD,

                                                   Defendant-Appellant




                    Appeal from the United States District Court
                       for the Eastern District of Louisiana
                              USDC No. 2:09-CV-3461


Before WIENER, GARZA, and PRADO, Circuit Judges.
PER CURIAM:*
       AFFIRMED. See 5 TH C IR. R. 47.6.




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.